United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
FEDERAL CONTRACT COMPLIANCE
PROGRAMS, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2064
Issued: May 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 15, 2011 appellant filed a timely appeal from an August 16, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on October 29, 2010.
FACTUAL HISTORY
On November 9, 2010 appellant, then a 52-year-old equal opportunity specialist, filed a
traumatic injury claim alleging that she was leaving work at 3:00 p.m. on October 29, 2010 when
1

5 U.S.C. § 8101 et seq.

she heard a loud pop from her leg on her way to the elevator. The employing establishment
controverted the claim on the grounds that she signed out at 3:00 p.m. and was no longer on duty
at the time of the alleged incident. It also asserted that appellant had preexisting sarcoidosis.2
OWCP informed appellant in a November 18, 2010 letter that additional evidence was
needed to establish her claim. It gave her 30 days to submit a factual statement detailing the
October 29, 2010 incident and a medical report from a physician explaining how the purported
incident caused or contributed to a diagnosed condition.
In a December 5, 2010 statement, appellant responded that she left her office at 3:00 p.m.
on October 29, 2010. At approximately 3:01 p.m., before she entered the elevator, she heard a
loud pop emanating from her right leg and was thereafter symptomatic.3 Signed statements from
appellant’s daughters noted that she arrived home in pain and subsequently sought medical
treatment. The injury was reported to a supervisor on November 1, 2010. Appellant noted that
she sustained swollen feet sometime in August 2010,4 but denied having a preexisting leg
condition due to sarcoidosis.
In a November 30, 2010 letter, Leigh Jones, the employer’s district director, remarked
that appellant could have immediately reported the alleged incident to her supervisor, who was
on duty until 5:30 p.m. on October 29, 2010 and that she later recounted that she injured her right
ankle while rushing to catch a bus. Ms. Jones added that appellant previously requested a
disability accommodation on August 25, 2010 on account of her sarcoidosis.5
Appellant submitted additional medical evidence. In an August 24, 2010 letter,
Dr. Richard A. Kahlstrom, a Board-certified internist, detailed that appellant had pulmonary
sarcoidosis and that the condition limited her ability to walk for long periods and necessitated
frequent rest breaks.6
Dr. Patricia J. Russell, a Board-certified family practitioner, advised appellant to refrain
from working for three days in a November 1, 2010 treatment note. She diagnosed right lower
extremity joint pain in a November 1, 2010 radiology requisition form. Records from a nurse
practitioner dated November 2 and 8, 2010 diagnosed work-related right knee injury and placed
appellant off duty from November 1 to 12, 2010.7
2

Appellant resigned on April 8, 2011.

3

An industrial injury report from appellant dated November 8, 2010, stated her belief that the sound originated
from her right ankle.
4

In a December 3, 2010 letter, Dr. Daniel W. Thompson, a Board-certified family practitioner, confirmed that
appellant sustained bilateral foot edema sometime in August 2010 due to an adverse reaction to her medication. The
condition resolved when this medication was discontinued.
5

The case record contains August 25 and October 6, 2010 e-mails from Ms. Jones to appellant addressing this
matter.
6

July 14 and December 15, 2010 letters from registered nurses also confirmed sarcoidosis.

7

A November 15, 2010 emergency department note from a nurse practitioner specified that appellant “apparently
stepped off an elevator and twisted her [right] knee” approximately two weeks earlier.

2

A November 8, 2010 right knee x-ray obtained by Dr. Germaine R. Johnson, a Boardcertified diagnostic radiologist, was unremarkable.
In a November 10, 2010 progress note, Dr. Mario G. Alinea, Jr., a Board-certified family
practitioner, related that appellant “was getting into [an] elevator and twisted her knee” on
October 29, 2010. He observed an antalgic gait and right knee tenderness on examination while
a McMurray’s test was equivocal. Dr. Alinea diagnosed right knee sprain.8 An accompanying
nursing note dated November 10, 2010 stated that appellant was “performing the essential
functions of [her] job” when she was injured on October 29, 2010 and did not return to duty after
the event. Activity prescription forms from Dr. Alinea dated November 10 and 16, 2010 placed
her off duty from November 10 to 30, 2010.
Dr. Alinea reiterated in November 30, 2010 progress notes that appellant’s right knee
sprain occurred as she was entering an elevator on the employing establishment’s premises on
October 29, 2010 and was therefore work related. In a November 30, 2010 duty status report, he
recommended an indefinite leave from work. After receiving a December 2, 2010 letter from
Ms. Jones informing Dr. Alinea that, accommodations such as telework were available, he
imposed the following job restrictions “from home” in a December 3, 2010 status report:
continuous sitting and fine manipulation for seven hours and intermittent standing and walking
for 30 minutes.9
In a December 15, 2010 progress note, Dr. Archie Adams, a Board-certified family
practitioner, examined appellant and observed an antalgic gait, hamstring tenderness and an
equivocal McMurray’s test. He diagnosed right knee and leg sprain.10 In a December 15, 2010
duty status report, Dr. Adams listed October 29, 2010 as the date of injury and advised appellant
to refrain from working until January 2, 2011. He limited continuous sitting to between one and
three hours, standing to less than one hour and walking to less than one hour and proscribed
climbing, kneeling and twisting.
By decision dated December 30, 2010, OWCP denied appellant’s claim, finding the
evidence insufficient to establish that an October 29, 2010 employment incident occurred as
alleged.
Following issuance of the December 30, 2010 decision, OWCP received additional
medical evidence. In a December 29, 2010 duty status report, Dr. Adams opined that appellant
was unable to perform her regular work “due to dizziness.” A January 11, 2011 duty status from
Dr. Alinea elaborated that she sustained dizziness due to her hypertension medication and
removed her from duty until February 28, 2011.
8

The original progress note listed a diagnosis of left knee and leg sprain. Based on a review of Dr. Alinea’s
subsequent records, including an amended November 10, 2010 progress note correcting this diagnosis, this was a
clear typographical error.
9

The record contains December 3 and 6, 2010 correspondences between appellant and Ms. Jones regarding
Dr. Alinea’s job restrictions. Appellant denied that she received clearance to return to work and declined Ms. Jones’
telework offer. The employer consequently placed her on absence-without-leave status effective December 6, 2010.
10

Dr. Adams reiterated his findings in a December 29, 2010 progress note.

3

Appellant requested an oral hearing, which was held on May 25, 2011. She testified that
she was handling casework on October 29, 2010, which involved walking, lifting, stooping and
copying. Later that afternoon, after appellant left the office and before she entered the elevator,
she heard a loud pop coming from her ankle. Over the weekend she experienced pain throughout
her entire leg. Appellant informed her supervisor on the morning of November 1, 2010 that she
was unable to work. She returned on March 1, 2011, but resigned after she received a proposal
of termination from Ms. Jones.11 Appellant suggested that Ms. Jones improperly contacted
Dr. Alinea in order to adjust her job restrictions.
On August 16, 2011 OWCP’s hearing representative affirmed the December 30, 2010
decision.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of her claim by the weight of reliable, probative and substantial evidence,12
including that she is an “employee” within the meaning of FECA and that she filed her claim
within the applicable time limitation.13 The employee must also establish that she sustained an
injury in the performance of duty as alleged and that her disability for work, if any, was causally
related to the employment injury.14
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time and place and in the manner alleged. Second, the employee must submit evidence, in
the form of medical evidence, to establish that the employment incident caused a personal
injury.15
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.16
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met her burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
11

Appellant indicated that she filed a complaint alleging retaliation with the Equal Employment Opportunity
Commission. She also alleged a violation of the Privacy Act. The case record does not contain a final decision or
finding of wrongdoing.
12

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

13

R.C., 59 ECAB 427 (2008).

14

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

15

T.H., 59 ECAB 388 (2008).

16

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

4

the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.17
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.18
ANALYSIS
The Board finds that appellant did not establish that she sustained a right lower extremity
condition in the performance of her duties as an equal opportunity specialist on October 29, 2010
because her claim lacked specificity regarding the mechanism of injury.19
In her Form CA-1, appellant alleged that she heard a loud pop emanating from her leg
around at 3:00 p.m. on October 29, 2010 as she was leaving work and heading toward the
elevator.20 On November 18, 2010 OWCP informed her that additional factual evidence was
needed to establish her traumatic injury claim and gave her 30 days to submit information
clarifying the details of the purported incident. In response, appellant provided a December 5,
2010 statement pointing out that the sound had originated from her right leg. Following the
December 30, 2010 decision denying her claim, she testified during the May 25, 2011 oral
hearing that she heard a loud pop coming from her ankle after she left the office and before she
entered the elevator on October 29, 2010. Prior to appellant’s departure, she had been walking,
lifting, stooping and copying all day.
While appellant identified the approximate time and place of injury, her account of the
manner in which she injured her left lower extremity was vague and incomplete.21 Although she
mentioned that she walked, stooped, lifted items and copied documents during her October 29,
17

Betty J. Smith, 54 ECAB 174 (2002).

18

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

19

Bonnie A. Contreras, 57 ECAB 364, 367 (2006).

20

Appellant did not indicate that she had left the employment premises before the alleged injury occurred and
evidence from the employing establishment does not clearly indicate that she had left the premises before the
claimed injury occurred. See Luis A. Velez, 56 ECAB 592 (2005) (generally, as to employees having fixed hours
and places of work, injuries occurring on the premises of the employing establishment, while the employee is going
to or from work, before and after working hours or at lunch time, are compensable). However, for the reasons
noted, infra, appellant has not established that the October 29, 2010 work incident occurred as alleged.
21

Supra note 19 at 368.

5

2010 shift, she did not assert that this employment activity led to her injury. Moreover, the
medical histories of record contain such inconsistencies as to cast serious doubt upon the validity
of the claim. Dr. Alinea’s November 10 and 30, 2010 progress notes stated a history that
appellant sprained her right knee as she was entering an elevator. A November 15, 2010
emergency department note from a nurse practitioner specified that appellant twisted the right
knee as she was stepping out of the elevator. None of the medical evidence diagnosed or
otherwise referred to a right ankle injury.22 Therefore, in view of these factual deficiencies, the
Board finds that appellant failed to establish a prima facie claim.
Appellant contends on appeal that the medical evidence sufficiently established that
factors of her federal employment caused or aggravated a diagnosed condition. However, since
she did not meet her burden of proof to establish the occurrence of an employment incident, it is
not necessary to consider the medical evidence with regards to causal relationship.23 Appellant
may submit new evidence or argument as part of a formal written request for reconsideration to
OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a traumatic injury in
the performance of duty on October 29, 2010.

22

See John W. Montoya, 54 ECAB 306, 309 (2003) (a physician’s opinion must discuss whether the employment
incident described by the claimant caused or contributed to diagnosed medical condition).
23

D.F., Docket No. 10-1774 (issued April 18, 2011).

6

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 8, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

